845 So.2d 252 (2003)
Byron J. HOLIDAY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-4981.
District Court of Appeal of Florida, First District.
May 6, 2003.
*253 Appellant, pro se.
Charlie Crist, Attorney General, and Barbara J. Yates, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order dismissing in part and denying in part his rule 3.800(a) motion. Because the trial court's order was issued while the appellant's direct appeal of judgment and sentence was pending, we reverse.
The trial court erred in ruling on the appellant's motion for postconviction relief while the appellant's case was the subject of a pending direct appeal. See Burch v. State, 721 So.2d 1198 (Fla. 1st DCA 1998). Instead, the trial court should have dismissed all claims for lack of jurisdiction or entered an order staying the motion until a mandate issued from the appellant's direct appeal. See Cross v. State, 834 So.2d 961 (Fla. 4th DCA 2003).
Accordingly, the trial court's order is reversed and the cause remanded to the trial court with instructions to dismiss the appellant's motion for lack of jurisdiction or stay the motion until a mandate issues from the appellant's direct appeal.
REVERSED AND REMANDED.
KAHN, VAN NORTWICK and BROWNING, JJ., concur.